Citation Nr: 1135862	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of pneumonia, emphysema, status post thoracentesis, right thoracotomy with decortications and placement of chest tubes, prior to February 18, 2010.

2.  Entitlement to a rating in excess of 10 percent for residuals of pneumonia, emphysema, status post thoracentesis, right thoracotomy with decortications and placement of chest tubes, from February 18, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO, in pertinent part, granted service connection and assigned an initial noncompensable rating for residuals of pneumonia, emphysema, status post thoracentesis, right thoracotomy with decortications and placement of chest tubes, effective July 6, 2006.  

In March 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO in Roanoke, Virginia; a transcript of that hearing is of record.

In December 2009 and September 2010, the Board remanded the claim for additional development.

In a February 2011 rating decision, the RO granted a higher, 10 percent rating from February 18, 2010.  As a higher rating for this disability is assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing both matters as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In this case, the Veteran's service treatment records reflect that he was hospitalized in November 2000 with an admitting diagnosis of pneumonia with effusion.  It was also noted that he had a 20-pack year history of smoking.  A chest tube was inserted to remove the fluid.  During the course of treatment, it was discovered that he had an organized empyema (a collection of pus) and a surgical right thoracotomy with decortications and placement of chest tubes was performed.  A chest X-ray performed 7 days later showed minimal postoperative changes to include pleural thickening, which was noted to be expected following this surgical procedure.  The Veteran remained hospitalized for 13 days and was discharged in December 2000.  A follow up record in December 2000 notes that the Veteran was doing well and "improving day by day."  A January 2001 record notes that the Veteran had improved pulmonary function over the past month.  There are no subsequent records of any treatment for respiratory problems during service and the Veteran remained on active duty through January 2003.

In July 2006, the Veteran filed a claim for service connection for the residuals of the pneumonia and surgery and for scars on his right side.  As noted above, service connection was granted for residuals of the pneumonia and surgery.  Moreover, in a May 2010 rating decision, the RO granted service connection and assigned separate ratings for the scars associated with this surgery; the Veteran has not appealed that decision.

As regards residuals of pneumonia status post surgery, in December 2009, the Board remanded the issue to afford the Veteran a VA examination.  The Board directed the VA examiner to render an opinion as to whether the service-connected disability was more closely analogous to interstitial lung disease, restrictive lung disease, or obstructive lung disease/chronic bronchitis.  All necessary tests and studies were directed to be performed, including a pulmonary function test (PFT).  If the examiner was of the opinion that DLCO and/or oxygen testing was "not needed" or "not useful", he or she was asked to provide a statement as to why.  

The report of the February 2010 VA respiratory examination reflects that the VA examiner did not respond to all of the Board's remand directives.  The examination report notes that the Veteran complained of coughing and that a dry cough was observed during the examination.  It was also noted that the Veteran had some dyspnea on exertion.  On physical examination, the Veteran's chest and lungs were clear to inspection, percussion and auscultation.  Chest expansion was normal.  The examiner noted that the PFT was essentially normal and that there were no "significant" pulmonary residuals resulting from the pneumonia and surgery.  The PFT, however, showed that FEV1/FVC was 75 percent pre-bronchodilator and 74 percent post-bronchodilator, and a chest X-ray showed some scarring and fibrosis of the right upper lung.  The results of the PFT and chest X-ray suggest that the Veteran has some residuals of the pneumonia and surgery even if the VA examiner does not consider them "significant."  The Board specifically requested that the VA examiner describe the current nature and severity of any such residuals and provide an opinion as to whether any such disability is more closely analogous to interstitial lung disease, restrictive lung disease, or obstructive lung disease/chronic bronchitis.  Moreover, the VA examiner did not provide a statement as to why DLCO and/or oxygen testing was not needed.  For these reasons, the Board finds that the February 2010 VA examination is inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination to determine the current nature and severity of the service-connected residuals of pneumonia, empyema, status post thoracentesis, right thoracotomy with decortication, and placement of chest tubes.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should render an opinion as to whether the service-connected disability is more closely analogous to interstitial lung disease, restrictive lung disease, or obstructive lung disease/chronic bronchitis.  All necessary tests and studies should be performed, including pulmonary function tests.  It is essential that the pulmonary function study contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, FEV- 1/FVC, DLCO (SB), maximum exercise capacity, and maximum oxygen consumption with cardio-respiratory limitation).

The examiner should specifically indicate whether the Veteran has cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, requires outpatient oxygen therapy, and the maximum exercise capacity as measured by oxygen consumption with cardiac or respiratory limitation.

In the event that examiner is of the opinion that DLCO and/or oxygen testing is either "not needed" or "not useful" he or she should clearly so state, and, provide a statement as to why (e.g., there are decreased lung volumes that would not yield valid test results).

The examiner should provide a complete rationale for any opinion provided.

2.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of all indicated development, the RO should review and readjudicate the claim remaining on appeal.  If any benefit sought on appeal is not granted, the RO shall issue a supplemental statement of the case (SSOC) and afford the Veteran and his representative an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


